Title: Thomas Jefferson to Abraham Bradley, 7 September 1809
From: Jefferson, Thomas
To: Bradley, Abraham


          Sir  Monticello Sep. 7. 09.
          I recieved duly your favor of Aug. 31. 09. and have executed your commission according to the best information I could get, by directing your letter to Minor M. Cosby at Milton. he is a man of excellent education, a teacher of languages in that place, of irreproachable character, & diligence, & always in place. Burnley, who had acted as deputy, would have been a good appointment, but was not equal in his qualifications nor standing. he is a very honest young man, just setting up for himself as a sadler, & moreover declined the office as I was assured, & understood a person of the name of Vest would have accepted it. his character was sound, he had kept a grocer’s shop there, had broken up that & become a writer in a merchant’s counting house. Burnley is the only one of the three I have ever seen; tho’ Cosby’s character & particular qualifications I had learnt long since from others; and I trust he will do his duties with fidelity & punctuality. might I ask the favor of you to send me a bill of the present establishment of our posts at Milton, & Charlottesville, noting the days & hours of arrival & departure to at & from those places & Washington. one of your latest Lists of the post offices of the US. (in a pamphlet) would be also acceptable. accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        